 

Exhibit 10.1

 



PLACEMENT AGENT AGREEMENT

 

Dated: August 3, 2016

 

Mustang Bio, Inc.

2 Gansevoort Street, 9th Floor

New York, New York 10014

Attn: Michael Weiss

 

Dear Mr. Weiss:

 

National Securities Corporation (“National”) is pleased to act as placement
agent for Mustang Bio, Inc., a Delaware corporation (the “Company”), on the
terms set forth in this Placement Agent Agreement (this “Agreement”), and we
both agree as follows:

 

1.                  Offering

 

(a)                Agreement to Act as Placement Agent; Offering. The Company
hereby engages National to act as its exclusive placement agent (the “Placement
Agent”) during the term of this Agreement in connection with the issuance and
sale by the Company (the “Offering”) of a minimum of 153.85 and a maximum of
461.54 units (each, a “Unit” and, collectively, the “Units”) plus up to an
aggregate of 615.38 additional Units to cover over-allotments, if any. Each Unit
consists of (i) 10,000 shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”) and (ii) a warrant exercisable into 2,500 shares
of Common Stock (each a “Warrant” and, collectively, the “Warrants”), at a
purchase price of $65,000 per Unit subject to lesser amounts being accepted at
the Company’s discretion. The Company and Placement Agent acknowledge that the
terms set forth above, although anticipated to be representative of the final
terms of an offering, are subject to change based on definitive terms negotiated
between the Company and prospective investor(s) and represented as such in final
offering documents.

 

The Units will be offered pursuant to a confidential private placement
memorandum, prepared by the Company in substantially the form attached as
Exhibit A hereto (as the same may be amended or supplemented from time to time,
the “Offering Memorandum,” and, together with all amendments, supplements,
ancillary documents and exhibits, collectively, the “Transaction Documents”),
subject to the terms and conditions set forth in the Transaction Documents, and
the Unit Purchase Agreement to be entered into contemporaneously with each
closing of the Offering attached as Exhibit A to the Offering Memorandum (the
“Purchase Agreement”). In connection with the Offering, the Placement Agent will
deliver to each prospective investor contacted by it, prior to accepting any
subscription from such investor, the Transaction Documents. The Placement Agent
will not make an offer of the Units on the basis of any other communication or
document.

 



 

 

 

The Units, the Common Stock, the Warrants, the Placement Agent’s Warrants (as
defined in Section 5(b)), and the Exercise Shares (as defined below) are,
collectively, the “Securities.” The shares of Common Stock (or any newly issued
class of capital stock) issuable pursuant to the exercise of the Warrants and
the Placement Agent’s Warrants are hereinafter collectively referred to as the
“Exercise Shares.” The Placement Agent shall comply with all applicable
broker-dealer registration requirements, applicable federal and state securities
laws and all Financial Industry Regulatory Authority (“FINRA”) regulations with
respect to the Offering and conduct the Offering in accordance with Regulation D
under the Securities Act of 1933, as amended (the “Securities Act”). The
Placement Agent’s Warrants will contain the terms and conditions set forth in
substantially the form of Placement Agent’s Warrant attached as Exhibit B
hereto.

 

(b)               Best Efforts Offering; Closing. A minimum of 153.85 Units will
be offered by the Placement Agent on a “best efforts, all or none” basis and any
additional Units will be offered by the Placement Agent on a “reasonable
efforts” basis during the Offering Period (as defined in Section 1(c)). The
Placement Agent shall not be obligated to sell any Unit. The Company will issue
the appropriate number of Units at each closing (each, a “Closing”), including,
without limitation, the Closing on at least 153.85 Units (the “Initial
Closing”), after subscriptions have been received and accepted by the Company,
and when funds from investors have cleared the banking system in the normal
course of business. Each Closing will take place remotely via the electronic
exchange of documents and signatures at such time as shall be determined by the
Placement Agent. The Initial Closing will occur within two (2) business days
after the date on which subscriptions for at least 153.85 Units have been
received by the Placement Agent (and payment in full therefor has been received
by the Escrow Agent (as defined in Section 1(f))), or such later date as
determined by the Company and the Placement Agent, excluding any Units
subscribed by investors that are (i) existing investors or (ii) investors
introduced by the Company. The Units offered by the Placement Agent, including,
without limitation, the determination of the minimum and maximum number of Units
set forth above that may be offered by the Placement Agent, shall exclude any
Units issued upon conversion or cancellation of any outstanding principal and
interest of the Company’s existing debt, if applicable.

 

(c)                Offering Period. The Offering shall commence on the date
hereof and shall terminate on November 30, 2016 (as such date may be extended in
accordance with the terms of this Section 1(c), the “Termination Date”), except
that (x) the Termination Date may be extended until December 31, 2016 upon the
mutual consent of the Placement Agent and the Company and (y) in the event that
there shall have occurred any material adverse change in the financial markets
of the United States, any outbreak or escalation of hostilities or other
national or international calamity or crisis the effect of which is such to make
it, in the judgment of the Placement Agent, impracticable to market the
Securities or enforce contracts for the sale of Securities, the Termination Date
may be unilaterally extended by the Placement Agent for a period not to exceed
ninety (90) days from the later of November 30, 2016 or such later date as may
have been previously extended by the Placement Agent and the Company pursuant to
clause (x) above. The period commencing on the date of this Agreement and ending
on the Termination Date is the “Offering Period.” If subscriptions for at least
the Initial Closing are not received by the Placement Agent on or before the
Termination Date, all funds received from investors will be promptly returned by
the Placement Agent to the investors without interest or deduction.

 



 2 

 

 

(d)               Exemption from Registration. The Securities will be offered
without registration under the Securities Act. The Securities may not be offered
or sold except under the exemption from the registration requirements of the
Securities Act under Section 4(a)(2) of that Act and Rule 506 of Regulation D
promulgated thereunder and under exemptions from the applicable state “Blue Sky”
laws. Neither the Company nor the Placement Agent will offer or sell the
Securities by any form of general solicitation or general advertising, including
the methods described in Rule 502(c) under the Securities Act. The Securities
will be offered and sold only to “accredited investors” within the meaning of
Rule 501(a) (“Accredited Investors”) under the Securities Act. Neither the
Company nor the Placement Agent will take any action that would cause the
exemptions afforded by Section 4(a)(2) of the Securities Act, Rule 506
thereunder, and applicable state “Blue Sky” laws to be invalidated for the
offers and sales of the Securities.

 

(e)                Payment. Payment for the Units shall be made by wire transfer
as more fully described in the Purchase Agreement. The minimum purchase by any
purchaser shall be $65,000, or 1 Unit, except that subscriptions for a lesser
amount may be accepted in the discretion, and mutual agreement, of the Company
and the Placement Agent.

 

(f)                Escrow Arrangement. The Placement Agent shall promptly
forward all funds received from subscriptions to the escrow account designated
for the Offering to be held in escrow at Signature Bank (the “Escrow Agent”)
under an escrow agreement among the Company, the Escrow Agent and the Placement
Agent in substantially the form attached as Exhibit C (the “Escrow Agreement”)
until the applicable Closing.

 

(g)               Rejections of Subscribers. Each of the Company and the
Placement Agent reserves the right to reject any subscriber, in whole or in
part, in its sole discretion. The Company agrees to notify the Placement Agent
of its election to reject a subscriber at least one (1) business day prior to
the applicable Closing, provided Placement Agent has previously delivered the
investor list to the Company pursuant to Section 2(d). Funds received by the
Escrow Agent or the Company from any subscriber whose subscription is rejected
will be returned to the subscriber, without deduction or interest, but no sooner
than such funds have cleared the banking system in the normal course of
business.

 

2.                  Representations, Warranties and Covenants of the Placement
Agent

 

The Placement Agent represents, warrants and covenants as follows:

 

(a)                Power. The Placement Agent has the necessary power to enter
into this Agreement, the Escrow Agreement, and each of the Placement Agent’s
Warrants and to consummate the transactions contemplated in this Agreement and
those agreements.

 

(b)               No Conflict. The execution and delivery by the Placement Agent
of this Agreement, the Escrow Agreement, and each of the Placement Agent’s
Warrants and the consummation of the transactions contemplated in this Agreement
and those agreements will not result in any violation of, or be in conflict
with, or constitute a default under, any agreement or instrument to which the
Placement Agent is a party or by which the Placement Agent or its properties are
bound, or any judgment, decree, order, or to the Placement Agent’s knowledge,
any statute, rule or regulation applicable to the Placement Agent. This
Agreement, the Escrow Agreement, and each of the Placement Agent’s Warrants,
when executed and delivered by the Placement Agent, will constitute the legal,
valid and binding obligations of the Placement Agent, enforceable in accordance
with their respective terms, except to the extent that (a) the enforceability of
those agreements may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally, (b) the
remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceedings may be brought, or (c) the rights to indemnity and
contribution may be limited under applicable law.

 



 3 

 

 

(c)                Delivery of Transaction Documents. The Placement Agent will
deliver to each prospective purchaser, before the purchaser submits a written
offer for the purchase of the Units, a copy of the most recent Transaction
Documents. The Placement Agent will not deliver the Transaction Documents to any
person it does not reasonably believe to be an Accredited Investor.

 

(d)               Broker-Dealer Registration. The Placement Agent is, and
through the Offering Period will remain, a member of FINRA and a broker-dealer
registered as such under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

(e)                No Bad Actors. Neither the Placement Agent, nor any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Placement Agent participating in the offering, any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the Securities Act of 1933, as amended) connected with
the Placement Agent in any capacity as of the date hereof (each, a “Covered
Person”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act of 1933, as amended (a
“Disqualification Event”). The Placement Agent has exercised reasonable care to
determine whether any Covered Person is subject to a Disqualification Event.

 

3.                  Representations and Warranties of the Company

 

The Company represents and warrants to the Placement Agent as follows:

 

(a)                Due Authorization; Enforceability. The execution, delivery
and performance of this Agreement and the Escrow Agreement has been, and each of
the Purchase Agreement, the Warrants and the Placement Agent’s Warrants will be,
upon execution by the Company, duly and validly authorized by the Company and
is, or will be, upon execution by the Company, a valid and binding agreement of
the Company, enforceable in accordance with its respective terms, except to the
extent that (i) the enforceability hereof or thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect and affecting the rights of creditors generally, (ii) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceedings may be brought, or (iii) the rights to indemnity and
contribution may be limited under applicable law.

 

(b)               Capitalization. All issued and outstanding securities of the
Company, have been duly authorized and validly issued and are fully paid and
non-assessable; the holders of those securities have no rights of rescission, or
preemptive rights other than as set forth in the Transaction Documents, and are
not subject to personal liability solely by reason of being security holders;
and none of those securities was issued in violation of the preemptive rights of
any holders of any security of the Company. As of July 28, 2016, the
capitalization of the Company is as set forth in the Company’s General Form for
Registration of Securities on Form 10 filed with the SEC. There are no
outstanding options, warrants or other securities or other rights (including
conversion or preemptive rights, rights of first refusal and phantom stock
rights), proxy, voting, transfer restriction or stockholder agreements, or
agreements of any kind for the purchase or acquisition from the Company of any
of its securities. Immediately prior to the Initial Closing, the Company shall
have reserved for issuance the Exercise Shares issuable upon exercise of the
Warrants and Placement Agent’s Warrants.

 



 4 

 

 

(c)                Due Authorization of Securities. The Units and the Common
Stock issued to the investors have been, or will be, as the case may be, before
the Initial Closing, duly authorized, validly issued, fully paid and
non-assessable. The Exercise Shares issued to the Investors and the Placement
Agent, or the Placement Agent’s designee, will be duly authorized, validly
issued, fully paid and non-assessable upon exercise of each Warrant or Placement
Agent’s Warrant, as in accordance with their terms. Each Warrant and Placement
Agent’s Warrant will be, upon issuance, a valid and binding obligation of the
Company, enforceable in accordance with its terms, except to the extent that (i)
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect and
affecting the rights of creditors generally, and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceedings may be brought. The holders of Securities will not be subject to
personal liability solely by reason of being such holders. The Securities are
not and will not be subject to the preemptive rights of any holder of any
security of the Company other than rights for which waivers have been obtained.

 

(d)               Organization. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Delaware. Except as set forth in the Offering Memorandum, the Company does
not own or control, directly or indirectly, an interest in any corporation,
partnership, trust, joint venture or other business entity. The Company is duly
qualified or licensed and in good standing as a foreign corporation in each
jurisdiction in which the character of its operations requires such
qualification or licensing and where failure to so qualify would have a Material
Adverse Effect on the Company. The Company has, or will have for its proposed
business before the business is commenced, all requisite corporate power and
authority, and all material and necessary authorizations, approvals, orders,
licenses, certificates and permits of and from all governmental regulatory
officials and bodies (domestic and foreign) to conduct its businesses (and
proposed business) as described in the Transaction Documents except where
failure to possess such authorizations, approvals, orders, licenses certificates
and permits would not reasonably be expected to have a Material Adverse Effect,
and the Company is doing business in compliance in all material respects with
all such authorizations, approvals, orders, licenses, certificates and permits
and all foreign, federal, state and local laws, rules and regulations concerning
the business in which it is engaged. The Company has all requisite corporate
power and authority to enter into this Agreement, and shall have all requisite
corporate power and authority to enter into the Escrow Agreement, the Purchase
Agreement, each of the Warrants and each of the Placement Agent’s Warrants at
the time of execution and delivery of such documents, and to carry out the
provisions and conditions of this Agreement and those agreements, and all
consents, authorizations, approvals and orders required in connection with this
Agreement and those agreements have been obtained or will have been obtained
before the execution of this Agreement or those agreements. No consent,
authorization or order of, and no filing with, any court, government agency or
other body is required by the Company for the issuance of any of the Securities
under the Transaction Documents, this Agreement, the Purchase Agreement, any of
the Warrants or any of the Placement Agent’s Warrants, except for such consents,
authorizations or filings as may be required under applicable federal and state
securities laws. As used in this Agreement, “Material Adverse Effect” means any
event, circumstance, change or effect that, individually or in the aggregate, is
materially adverse to (i) the business, properties, assets, liabilities,
operations (including results thereof), prospects, or condition (financial or
otherwise) of the Company and its subsidiaries, taken as a whole, (ii) the
transactions contemplated hereby or in the Transaction Documents or (iii) the
authority or ability of the Company to perform its obligations under this
Agreement or the Transaction Documents.

 



 5 

 

 

(e)                Exemption from Registration. Subject to the performance by
the Placement Agent of its obligations under this Agreement, and the truth and
accuracy of the representations and warranties made in the Purchase Agreement by
the Investors (as defined in the Purchase Agreement), the Transaction Documents
and the offer and sale of the Securities comply, and will continue to comply, up
to the Termination Date in all material respects with the requirements of
Section 4(a)(2) of the Securities Act and Rule 506 thereunder and any other
applicable federal and state laws, rules and regulations. The Company has not
taken nor will it take any action which conflicts with the conditions and
requirements of, or which would make unavailable with respect to the Offering,
the exemption(s) from registration available pursuant to Regulation D or Section
4(a)(2) of the Securities Act, and knows of no reason why any such exemption
would be otherwise unavailable to it. The Company has not been subject to any
order, judgment or decree of any court of competent jurisdiction temporarily,
preliminarily or permanently enjoining it for failing to comply with Section 503
of Regulation D.

 

(f)                No Misstatements. Neither the Transaction Documents nor any
amendment or supplement to it, nor any documents prepared by the Company for
distribution to the offerees in connection with the Offering or made available
to offerees by the Company will contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. All statements of material facts in the Transaction
Documents are correct and complete as of the date of the Transaction Documents
and will be correct and complete on the date of the Closing, except that the
statements contained in the Offering Memorandum are only made as of the date of
such memorandum or as of such other date specified therein. There is no fact
which the Company has not disclosed to the Placement Agent and its counsel in
writing and of which the Company is aware which materially adversely affects or
could materially adversely affect the business prospects, financial condition,
operations, property or affairs of the Company or any of its subsidiaries. The
representations in this Section 3(f) shall not apply to statements made in
reliance upon and in conformity with information furnished by the Placement
Agent to the Company in writing expressly for use in the Offering Memorandum.

 



 6 

 

 

(g)               No Integration. Except as described in the Transaction
Documents or as disclosed to the Placement Agent in writing, no offers or sales
of securities of the same or a similar class as the Securities have been made by
the Company or for the Company during the six-month period ended on the date of
this Agreement, and none is currently being made or contemplated by the Company
or on its behalf, in each case that would be integrated with the present
Offering and would cause the loss of the exemption from registration under
Section 4(a)(2) of the Securities Act or Rule 506 thereunder. Except as
described in the Transaction Documents or as disclosed to the Placement Agent in
writing, the Company will not make any offer or sales of securities of the same
or a similar class as the Securities during the six-month period after the
completion of the Offering of the Securities, where such offers or sales would
be integrated with the present Offering and would cause the loss of the
exemption from registration under Section 4(a)(2) of the Securities Act or Rule
506 thereunder.

 

(h)               Good Title. Except as disclosed in the Offering Memorandum,
the Company owns, has good and marketable title to, or valid and enforceable
leasehold estates in, all items of real and personal property stated in the
Transaction Documents to be owned or leased by it, free and clear of all liens,
encumbrances, claims, security interests and defects of any material nature
whatsoever, other than liens for taxes not yet due and payable.

 

(i)                 Litigation. There is no litigation or governmental
proceeding pending or, to the best of the Company’s knowledge, threatened
against, or involving the properties or business of the Company which is
reasonably likely to have a Material Adverse Effect.

 

(j)                 No Material Adverse Change. There has been no material
adverse change in the condition of the Company, financial or otherwise, or in
the properties or the earnings, business affairs or business prospects of the
Company, whether or not arising in the ordinary course of business, from the
latest dates as of which such condition, properties, earnings, business affairs
or business prospects, respectively, are described in the Transaction Documents.

 

(k)               No Violation or Default. The Company is not in breach of, or
in default under, any term or provision of any indenture, mortgage, deed of
trust, lease, note, loan or credit agreement or any other agreement or
instrument evidencing an obligation for borrowed money, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties may be bound or affected except such breach or default that would not
reasonably be expected to have a Material Adverse Effect. The Company is not in
violation of any provision of its charter or bylaws. The Company is not in
violation of any franchise, license, permit, judgment, decree or order except
such violation that would not reasonably be expected to have a Material Adverse
Effect, and the Company has not received notice that it is in violation of any
statute, rule or regulation. Neither the execution and delivery of this
Agreement, the Escrow Agreement, the Purchase Agreement, any of the Warrants or
any of the Placement Agent’s Warrants, nor the issuance and sale or delivery of
the Securities, nor the consummation of any of the transactions contemplated in
this Agreement or those agreements, nor the compliance by the Company with the
terms and provisions of this Agreement or those agreements, has conflicted with
or will conflict with, or has resulted in or will result in a breach of, any of
the terms and provisions of, or has constituted or will constitute a default
under, or has resulted in or will result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company under the
terms of any indenture, mortgage, deed of trust, note, loan or credit agreement
or any other agreement or instrument evidencing an obligation for borrowed
money, or any other material agreement or instrument to which the Company may be
bound or to which any of the property or assets of the Company is subject except
such conflicts, breaches, defaults or rights that would not reasonably be
expected to have a Material Adverse Effect; nor will such action, result in any
violation of the provisions of the charter or the bylaws of the Company,
assuming the due performance by the Placement Agent of its obligations under
this Agreement, or, to the Company’s knowledge, any statute or any order, rule
or regulation applicable to the Company of any court or of any foreign, federal,
state or other regulatory authority, or other government body having
jurisdiction over the Company.

 



 7 

 

 

(l)                 Agreements. The Securities, this Agreement, the Escrow
Agreement, the Purchase Agreement, each Warrant, and each Placement Agent’s
Warrant conform, or will conform before the Initial Closing, in all material
respects to all descriptions of them in the Transaction Documents.

 

(m)             Securities Issuances; Transactions; Dividends. Subsequent to the
dates as of which information is given in the Transaction Documents, and except
as may otherwise be indicated or contemplated in the Transaction Documents, the
Company has not (i) issued any securities (other than stock options under the
Company’s incentive plan) or incurred any liability or obligation, direct or
contingent, for borrowed money, or entered into any transaction other than in
the ordinary course of business, or (ii) declared or paid any dividend or made
any other distribution on its capital stock. The Company has no outstanding
obligation for borrowed money to any officer or director of it, except as
disclosed in the Transaction Documents.

 

(n)               No Finder’s Fees. Except for the Placement Agent’s fees under
this Agreement, the Company is not obligated to pay any finder’s or origination
fees for the sale of the Units, and the Company hereby agrees to indemnify
Placement Agent from any such claim made by any other person as more fully set
forth in Section 7 hereof. Except as set forth in the Transaction Documents, no
other person has any right to participate in any offer, sale or distribution of
the Company’s securities to which the Placement Agent’s rights, described
herein, shall apply.

 

(o)               Intellectual Property. The Company owns or possesses, free and
clear of all liens or encumbrances and rights thereto or therein by third
parties (other than encumbrances and rights created by licenses of the Company’s
technology to the Company’s customers), all trademarks, service marks,
copyrights, service names, trade names, patents, patent applications and
licenses that the Company holds out as owning or possessing (including any
licenses or rights described in the Transaction Documents as being owned or
possessed by the Company), all of which are sufficient to operate the Company’s
business as presently conducted. To the Company’s knowledge, the Company owns or
possesses, free and clear of all encumbrances and rights thereto or therein by
third parties (other than encumbrances and rights created by licenses of the
Company’s technology to the Company’s customers) the requisite licenses or other
rights to use all trademarks, service marks, copyrights, service names, trade
names, patents, patent applications and licenses, necessary to conduct its
business (including any licenses or rights described in the Transaction
Documents as being owned or possessed by the Company) and there is no claim or
action by any person pertaining to, or proceeding, pending or threatened, which
challenges the exclusive rights of the Company with respect to any trademarks,
service marks, copyrights, service names, trade names, patents, patent
applications and licenses used in the conduct of the Company’s business
(including, without limitation, any such licenses or rights described in the
Transaction Documents as being owned or possessed by the Company). To the
Company’s knowledge, none of the Company’s proposed products, services or
processes infringe or will infringe on the patents currently held by any third
party. Except as described in the Transaction Documents, to the Company’s
knowledge, the Company is under no obligation to pay royalties or fees of any
kind whatsoever to any third party with respect to any trademarks, service
marks, copyrights, service names, trade names, patents, patent applications, or
technology it has developed, uses, employs, or intends to use or employ.

 



 8 

 

 

(p)               Taxes. All taxes which are due and payable from the Company
have been paid in full and the Company has no tax deficiency or claim
outstanding assessed or proposed against it.

 

(q)               No Corrupt Practices. Neither the Company nor any of its
respective officers, directors, employees or agents, nor any other person acting
on their behalf, has, directly or indirectly, given or agreed to give any money,
gift or similar benefit (other than legal price concessions to customers in the
ordinary course of business) to any customer, supplier, employee or agent of a
customer or supplier, or official or employee of any governmental agency or
instrumentality of any government (domestic or foreign) or any political party
or candidate for office (domestic or foreign) or other person who is or may be
in a position to help or hinder the business of the Company (or assist it in
connection with any actual or proposed transaction) which (i) might subject the
Company to any damage or penalty in any civil, criminal or governmental
litigation or proceeding, or (ii) if not given in the past, might have had a
materially adverse effect on the assets, business or operations of the Company
as reflected in any of the financial statements contained in the Transaction
Documents, or (iii) if not continued in the future, might adversely affect the
assets, business, operations or prospects of the Company in the future.

 

(r)                 Not an Investment Company. The Company is not and, after
giving effect to the offering and the application of the proceeds as described
in the Transaction Documents, will not be, an “investment company” or an entity
“controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended, and the rules and regulations
thereunder.

 

(s)                No Bad Actors. Neither the Company, nor any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act of 1933, as amended) connected with the Company in any
capacity as of the date hereof (each, a “Company Covered Person”) is subject to
any Disqualification Event. The Company has exercised reasonable care to
determine whether any Company Covered Person is subject to a Disqualification
Event.

 

(t)                 Representations in Purchase Agreement Accurate. The
representations and warranties of the Company in Section 2 the Purchase
Agreement are true and correct as of the date of each Closing.

 

(u)               Use of Proceeds. Except as set forth in the Transaction
Documents, the Company will not use the net proceeds of the Offering to make or
repay loans to, or purchase assets from, any officer, director or executive
management of the Company or the Company’s sponsor, general partner, manager,
advisor or affiliates.

 



 9 

 

 

4.                  Certain Covenants and Agreements of the Company

 

The Company covenants and agrees at its expense and without any expense to the
Placement Agent as follows:

 

(a)                Material Changes. To advise the Placement Agent of any
material adverse change in the Company’s financial condition, prospects or
business or of any development materially affecting the Company or rendering
untrue or misleading any material statement in the Transaction Documents
occurring at any time before each Closing as soon as the Company is either
informed or becomes aware of them.

 

(b)               Qualification, Registration or Exemption of Issuance of
Securities. To use its best efforts to cause the Securities to be qualified or
registered for sale, or to obtain exemptions from qualification or registration,
on terms consistent with those stated in the Transaction Documents under the
securities laws of those states and jurisdictions the Placement Agent shall
reasonably request; provided that the states and jurisdictions selected do not
require the Company to qualify as a foreign corporation. Qualification,
registration and exemption charges and fees shall be at the sole cost and
expense of the Company.

 

(c)                Use of Proceeds. To apply the proceeds of the Offering
substantially in accordance with the “Use of Proceeds” Section in the
Transaction Documents. Except as set forth in the Transaction Documents, the
Company shall not use any of the net proceeds of this offering to repay
indebtedness to officers, directors or stockholders of the Company without the
prior written consent of the Placement Agent. Without limiting the foregoing,
except as set forth in the Transaction Documents, no accrued or deferred
compensation or affiliated party debt or consulting fees shall be paid with net
proceeds from the Offering.

 

(d)               Delivery to Agent– Financial Statements and Information
Reporting. To deliver or afford to the Placement Agent, such information
concerning the Company’s business and financial condition as is reasonably
required by the Placement Agent including, but not limited to, in order to
comply with Placement Agent’s reporting obligations as a member of FINRA and a
broker-dealer registered under the Exchange Act; provided, however, that the
Company shall not be obligated to provide notice or access to any information if
the Company reasonably believes that the Placement Agent would have a conflict
of interests with respect to the materials or information or, if upon advice of
counsel, the Company believes that such exclusion is reasonably necessary to
preserve the attorney-client privilege, to protect confidential proprietary
information or trade secrets, or for other similar reasons.

 

(e)                Delivery of Copies of Transaction Documents. To provide the
Placement Agent with a reasonable number of copies of the Transaction Documents
in form and substance reasonably satisfactory to the Placement Agent.

 



 10 

 

 

(f)                Amendment to Transaction Documents. If any event shall occur
or condition exist as a result of which it is necessary or advisable, in the
reasonable opinion of the Company or the Placement Agent, to amend or supplement
the Transaction Documents, during the Offering Period and before Closing, in
order that the Offering Memorandum will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading, to prepare and furnish to the Placement Agent a
reasonable number of copies of an amendment or supplement to the Offering
Memorandum (in form and substance reasonably satisfactory to the Placement Agent
and its counsel); and (i) if any event shall occur which materially and
adversely affects the Company or is reasonably likely to materially and
adversely affect the Company or as a result of which in the reasonable opinion
of the Company or the Placement Agent it is necessary or advisable to amend or
supplement the Offering Memorandum so that the representations, warranties and
covenants herein remain true in all material respects, or (ii) in case it shall,
in the reasonable opinion of counsel to the Placement Agent, be necessary to
amend or supplement the Transaction Documents to comply with Regulation D or any
other applicable securities laws or regulations, the Company shall, upon
becoming aware of (i) above, promptly notify the Placement Agent and, upon
becoming aware of either (i) or (ii) above shall, at its sole cost, prepare and
furnish to the Placement Agent copies of appropriate amendments and/or
supplements to the Offering Memorandum in such quantities as the Placement Agent
may reasonably request.

 

(g)               Occurrence of Material Events. Prior to each Closing, to
advise the Placement Agent promptly of (i) the occurrence of any event or the
existence of any condition known to the Company referred to in Section 3(j)
above, (ii) the receipt by the Company of any communication from the Securities
and Exchange Commission or any state securities commissioner concerning the sale
of the Securities, and (iii) the commencement of any lawsuit or proceeding to
which the Company is a party relating to the sale of the Securities.

 

(h)               Affiliate Transactions. During the term of the Offering, until
such time that the Company is subject to any higher standard, any transactions
between or among the Company, or any of its officers, directors and affiliates
shall be approved in accordance with Section 144 of the Delaware General
Corporation Law.

 

(i)                 Purchase Agreement. To comply with the terms of the Purchase
Agreement.

 

(j)                 Sufficient Number of Shares Reserved for Issuances. To keep
available for issuance out of its authorized Common Stock, the Exercise Shares
issuable upon exercise of the Warrants and Placement Agent’s Warrants.

 

(k)               Transactions Following the Offering or Termination of the
Agreement. During the twelve (12) months following the earlier of: (i) the final
Closing of the Offering, or (ii) the termination of this Agreement in accordance
with its terms, if any person which the Placement Agent introduced to the
Company or which the Placement Agent contacted during the term of this Agreement
on behalf of the Company purchases equity or convertible debt securities from
the Company, the Company agrees to pay the Placement Agent upon the closing of
such offering a fee in the amount and in the nature that would otherwise have
been payable to the Placement Agent had such transaction been an Offering that
occurred during the term, it being understood that the fee payable in connection
with the issuance of a convertible debt security shall equal the applicable
percentage in Section 5(a) multiplied by the original principal value of such
security.

 



 11 

 

 

(l)                 No Other Offerings. Except as described in the Transaction
Documents, the Company will not, before or during the Offering Period, directly
or indirectly (except through the Placement Agent), sell or offer, or attempt to
offer to dispose of, or solicit any offer to buy, or otherwise approach or
negotiate in respect of, any of the Securities.

 

(m)             Conduct of Business. Between the execution of this Agreement and
the first anniversary of the final Closing of the Offering, the business of the
Company and its subsidiaries shall not be conducted in violation of any law,
ordinance or regulation of any governmental entity, except where such violations
would not result, either individually or in the aggregate, in a material adverse
effect on the business or condition of the Company.

 

(n)               Delivery of Stock Certificates and Warrants. No later than
thirty (30) days following each Closing, the Company shall duly execute and
deliver the appropriate amount and designation of certificates representing the
Common Stock as well as the Warrants underlying the Units.

 

(o)               Issuance of Placement Agent’s Warrants. No later than thirty
(30) days following each Closing, the Company shall duly and validly issue
Placement Agent’s Warrants in accordance with the terms hereof.

 

(p)               Subsequent Financings. If at least 461.54 Units are purchased
in the Offering, from the date hereof until the date that is eighteen (18)
months following the final Closing of the Offering, upon any proposed issuance
(“Subsequent Financing”) by the Company or any of its subsidiaries of capital
stock, including securities that may be convertible into or exercisable or
exchangeable for such capital stock, other than (x) the Company’s sale of the
Securities hereunder, (y) the issuance of any equity awards, including options
(including the issuance of shares of Common Stock upon exercise or settlement of
such equity awards) pursuant to the Company’s employee benefit plans, stock
option and employee stock purchase plans or other employee compensation plans as
such plans are in existence on the date hereof and described in the Offering
Memorandum or as may hereafter be authorized by the Company’s Board of
Directors, and (z) the issuance of Common Stock pursuant to the vesting or
exercises of options, warrants or rights outstanding on the date hereof or
issued pursuant to this Offering, the Placement Agent shall have the right to
participate as placement agent in Subsequent Financings and place at least
twenty percent (20%) of the offering amount of such Subsequent Financings, on
the same terms, conditions and price provided for in the Subsequent Financing.
The Company agrees to provide the Placement Agent reasonable written notice of
its intention to effect a Subsequent Financing which shall include the terms and
conditions of such Subsequent Financing.

 



 12 

 

 

5.                  Payment of Fees, Warrants and Expenses

 

(a)                Fees. For the services provided as Placement Agent, at each
Closing, the Company shall pay the Placement Agent by certified or official bank
check or wire transfer, at the option of the Placement Agent, to the extent not
previously paid by the Company or the Escrow Agent, (i) a placement agent
commission of ten percent (10%) of the gross proceeds from the sale of the Units
to Accredited Investors introduced to the Company by the Placement Agent
(“Qualified Investors”) (excluding the purchase price paid upon exercise of the
Warrants) and (ii) Reimbursable Expenses incurred by the Placement Agent as
provided in Section 5(c), below.

 

(b)               Warrants. At each Closing, the Company shall also issue to the
Placement Agent, or its designee(s), one or more warrants to purchase such
number of shares of the Company’s Common Stock (or any newly issued class of
capital stock) equal to ten percent (10%) of the number of shares of Common
Stock underlying the Units sold by the Company to Qualified Investors at such
Closing in substantially the form attached hereto as Exhibit B (the “Placement
Agent’s Warrants”). Each Placement Agent’s Warrant shall entitle the holder
thereof to purchase shares of the Company’s Common Stock (or any newly issued
class of capital stock) for a purchase price of $8.50 per share of such stock
and upon such other the terms and conditions set forth in the form of Placement
Agent’s Warrant attached hereto.

 

(c)                Expenses. Whether or not the Offering is successfully
completed, the Company will bear its own expenses in connection with the
Offering. In addition, the Company shall pay or reimburse the Placement Agent
for the following (collectively, the “Reimbursable Expenses”): (i) any Escrow
Agent fees not to exceed four thousand dollars ($4,000) except to the extent the
Escrow Agreement requires additional fees for additional Closings, (ii) the
actual, reasonable, documented expenses incurred by the Placement Agent in
relation to diligence, travel and entertainment in support of its efforts for
the Offering, such expenses in excess of $500 per individual occurrence to be
pre-approved by the Company, not to exceed $20,000, and (iii) reasonable legal
fees of Placement Agent’s counsel in connection with the Offering, to be paid to
Duane Morris LLP, not to exceed $60,000 (the “Legal Counsel Fee”). Counsel to
the Company will be primarily responsible for the substantive creation of the
Transaction Documents. In the event that the Company wishes Placement Agent
counsel to play a more substantive role in those efforts, Company and the
Placement Agent shall hold discussions in advance to determine whether
additional legal fees might be appropriate. Notwithstanding anything else
contained in this Agreement but subject to the provisions of this Section 5(c),
all of these expenses shall be the obligation of the Company and shall be paid
either prior to or at the Initial Closing and any Reimbursable Expenses incurred
after the Initial Closing shall be paid by the Company within thirty (30) days
after its receipt of a statement prepared by the Placement Agent detailing such
Reimbursable Expenses; provided, however, that if the Initial Closing does not
occur and this Agreement is terminated other than pursuant to clauses (i) or
(ii) of Section 8, then the Company shall have no obligation to the Placement
Agent pursuant to this Section 5(c).

 



 13 

 

 

(d)               Blue Sky Filing Expenses; Form D. The Company will make all
filings required under the “Blue Sky” laws of those jurisdictions as may be
reasonably requested by the Placement Agent and reasonably agreed to by the
Company, and to pay all related expenses. The Company will file with the
Securities and Exchange Commission, and will promptly thereafter forward to the
Placement Agent, all reports on Form D as are required.

 

(e)                No Other Fees. Except for the commissions payable to the
Placement Agent, there are no commissions or finder’s fees payable by the
Company for the Offering.

 

6.                  Conditions of Closing

 

Each Closing shall be held remotely by the electronic exchange of documents. The
obligations of the Placement Agent under this Agreement shall be subject to the
continuing accuracy of the representations and warranties of the Company in this
Agreement as of the date hereof and as of the date of each Closing as if they
had been made on and as of each Closing; the accuracy on and as of each Closing
of the statements of the officers of the Company made under this Agreement; and
the performance by the Company on and as of each Closing of its covenants and
obligations under this Agreement and to the following further conditions:

 

(a)                Opinion Letter from Company Counsel. At each Closing, the
Placement Agent shall receive from Wyrick Robbins Yates & Ponton LLP, counsel to
the Company, an opinion and a negative assurance letter, each dated as of the
date of each Closing, which opinion and negative assurance letter shall be in
form and substance reasonably satisfactory to counsel for the Placement Agent,
and addressed to the Placement Agent and the Placement Agent as representative
for each purchaser of the Units.

 

(b)               Agreements and Other Documents. At or before each Closing,
counsel for the Placement Agent shall have been furnished such documents,
certificates and opinions as they may reasonably require to enable them to
review or pass upon the matters referred to in this Agreement and the
Transaction Documents, or to evidence the accuracy, completeness or satisfaction
of any of the representations, warranties or conditions in this Agreement.

 

(c)                No Material Events. At and before each Closing (i) there
shall have been no material adverse change in the condition or prospects of the
Company, financial or otherwise, of the Company from the latest date as of which
the condition is referred to in the Transaction Documents; (ii) there shall have
been no material obligation incurred by the Company which has not been disclosed
in the Transaction Documents; (iii) the Company shall not be in default under
any provision of any document or instrument relating to any outstanding
indebtedness for which a waiver or extension has not been received; (iv) the
Company shall not have issued any securities (other than (x) those described or
contemplated in the Transaction Documents, (y) grants of stock options and other
awards in the ordinary course of business pursuant to an equity incentive plan
maintained by the Company, if any and (z) grants of shares upon conversion of or
exercise of any convertible securities, options or warrants which were
outstanding as of the date of this Agreement) or declared or paid any dividend
or made any distribution of its capital stock of any class and there shall not
have been any change in the indebtedness (long or short term) or liabilities or
obligations of the Company (contingent or otherwise, and other than as set forth
in the Transaction Documents), except in the ordinary course of business; (v) no
material amount of the assets of the Company shall have been pledged or
mortgaged, except as disclosed in the Transaction Documents; and (vi) no action,
suit or proceeding, at law or in equity, against the Company affecting any of
its properties or businesses shall be pending or threatened before or by any
court or federal or state commission, board or other administrative agency,
domestic or foreign, wherein an unfavorable decision, ruling or finding could
materially adversely affect the businesses, prospects, financial condition or
income of the Company, except as referred to in the Transaction Documents.

 



 14 

 

 

(d)               Officer’s Certificate. At each Closing, the Placement Agent
shall have received a certificate of the Company signed by its chief executive
officer, dated as of the date of the Closing, to the effect that (i) the
conditions set forth in subparagraph (c) above have been satisfied and that,
(ii) as of the date of the Closing, the representations and warranties of the
Company in this Agreement are correct and complete in all material respects.

 

7.                  Indemnification.

 

(a)                Indemnification by Company. The Company hereby agrees that it
will indemnify and hold harmless the Placement Agent, its affiliates and each
officer, director, shareholder, employee and agent of the Placement Agent, and
each person who controls the Placement Agent within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all claims, losses, damages, liabilities and expense whatsoever (including all
legal fees and other expenses reasonably incurred in connection with
investigating, preparing to defend or defending any claim, action, proceeding,
inquiry, investigation or litigation, commenced or threatened, or in appearing
or preparing for appearance as a witness in any action, proceeding, inquiry,
investigation or litigation) to which the indemnified person may become subject:
(i) as a result of any transaction covered by this Agreement or the Placement
Agent performing the services contemplated by this Agreement; (ii) arising out
of or based upon any untrue statement or alleged untrue statement of a material
fact, or the omission or alleged omission of material fact necessary to make the
statements therein not misleading in light the circumstances in which they were
made, contained in any information (whether oral or written) or documents,
including the Transaction Documents or other information described in this
Agreement, furnished or made available by the Company to the Placement Agent or
offerees of the Securities or any of their representatives unless such statement
or omission was made in reliance upon and in conformity with information
furnished in writing by or on behalf of the Placement Agent to the Company
expressly for use in the Transaction Documents; or (iii) the breach of any
representation, warranty, covenant or agreement made by the Company in this
Agreement. Upon demand by an indemnified person at any time or from time to
time, the Company will promptly reimburse the indemnified person for any loss,
claim, damage, liability, or expense actually and reasonably paid by the
indemnified person as to which the Company has agreed to indemnify such person.
However, the Company will not be liable under this indemnity to the extent that
any loss, claim damage, liability or expense is found in a final judgment by a
court of competent jurisdiction (after all appeals or the expiration of time to
appeal) to be the result of the indemnified person’s bad faith, willful
misconduct or gross negligence in performing the services described above and
any previous payment or reimbursement by the Company will be promptly repaid to
the Company.

 



 15 

 

 

(b)               Indemnification by Placement Agent. The Placement Agent hereby
agrees that it will indemnify and hold harmless the Company and each officer,
director, shareholder, employee and agent and each person who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any and all claims, losses, damages,
liabilities, or expenses whatsoever (including, all legal fees and other
expenses reasonably incurred in connection with investigating, preparing to
defend or defending any action, claim, proceeding, inquiry, investigation or
litigation, commenced or threatened, or in appearing or preparing for appearance
as a witness in any action, proceeding, inquiry, investigation or litigation) to
which the indemnified person or the Company may become subject arising out of or
based upon (i) any untrue statement or alleged untrue statement of a material
fact, or the omission or alleged omission of material fact necessary to make the
statements not misleading in light of the circumstances in which they were made,
contained in the Transaction Documents in conformity with information furnished
in writing by or on behalf of the Placement Agent to the Company expressly for
use in the Transaction Documents, or (ii) the breach of any representation,
warranty, covenant or agreement made by the Placement Agent in this Agreement.
Upon demand by an indemnified person at any time or from time to time, the
Placement Agent will promptly reimburse the indemnified person for any loss,
claim, damage, liability, or expense actually and reasonably paid by the
indemnified person as to which the Placement Agent has agreed to indemnify such
person. However, the Placement Agent will not be liable under this indemnity to
the extent that any loss, claim, damage, liability or expense is found in a
final judgment by a court of competent jurisdiction (after all appeals or the
expiration of time to appeal) to be the result of the indemnified person’s bad
faith, willful misconduct or gross negligence and any previous payment or
reimbursement by the Placement Agent will be promptly repaid to the Placement
Agent.

 

(c)                Indemnification Procedures. Promptly after receipt by an
indemnified party of notice of any claim or commencement of any action for which
such indemnified party may be entitled to indemnification under Section 7(a) or
7(b) above, such indemnified party shall, within fifteen (15) business days,
notify the indemnifying party in writing of the claim or the commencement of the
action. However, any delay or failure to so notify the indemnifying party shall
not relieve the indemnifying party of its obligation to indemnify the
indemnified party if the indemnifying party is not materially prejudiced
thereby. If any action is brought against the indemnified party, the
indemnifying party may participate therein and assume and control the defense
thereof with counsel chosen by it that is reasonably acceptable to the
indemnified party, and the indemnifying party shall pay as incurred the fees and
expenses of such counsel. After notice from the indemnifying party to the
indemnified party of its election to so assume the defense, the indemnifying
party will not be liable to the indemnified party under Section 7(a) or 7(b)
above, as applicable, for any legal or other expenses subsequently incurred by
the indemnified party in connection with its defense, but the indemnified party
may, at its own expense, participate in the defense by counsel chosen by it,
without, however, impairing the indemnifying party’s control of the defense.
Nevertheless, the indemnified party or parties shall have the right to choose
its or their own counsel and counsel for the defense of any action, all at the
expense of the indemnifying party if: (i) the engagement of their counsel shall
have been authorized in writing by the indemnifying party for the defense of
such action, at the expense of the indemnifying party, (ii) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to have charge of the defense of such action within a reasonable time
after notice of commencement of the action, or (iii) the indemnified party or
parties shall have reasonably concluded that there may be defenses available to
it or them that are different from or additional to those available to one or
all of the indemnifying parties and which would give rise to a conflict of
interest if counsel were to represent both the indemnifying party and the
indemnified party (in which case the indemnifying parties shall not have the
right to direct the defense of such action on behalf of the indemnified party or
parties). However, such counsel chosen by an indemnified party shall be
reasonably satisfactory to the indemnifying party. The indemnifying party shall
pay the fees and expenses of such counsel as incurred. However, for any one
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, the
indemnifying party shall not be liable for the reasonable fees and expenses of
more than one separate firm of attorneys (other than counsel of record) at any
time for all the indemnified parties. No settlement of any action or proceeding
against an indemnified party shall be made without the consent of the
indemnifying party, which shall not be unreasonably withheld.

 



 16 

 

 

(d)               Contribution. To provide for just and equitable contribution
in circumstances in which the indemnification provided for in Section 7(a) or
7(b) above is due in accordance with its terms but is for any reason held by a
court to be unavailable on grounds of policy or otherwise, the Company and the
Placement Agent, as applicable, shall contribute to the aggregate losses,
claims, damages, liabilities and expenses (including legal or other expenses
reasonably incurred in connection with the investigation or defense of same)
which the other may incur in such proportion as appropriately reflects both the
relative benefits and relative fault of the parties and other relevant equitable
considerations. If applicable law does not permit this allocation solely on such
basis, then such contribution shall be made in such proportion so that the
Placement Agent shall be responsible for such percent of the aggregate of such
losses, claims, damages, liabilities and expenses as shall equal the percentage
of the gross proceeds paid to the Placement Agent and the Company shall be
responsible for the balance. However, in no event shall Placement Agent’s
aggregate contributions exceed the amount of fees actually received by it under
this Agreement. However, no person guilty of fraudulent misrepresentation within
the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 7(d), each person entitled to
indemnification under Section 7(a) above shall have the same rights to
contribution as the Placement Agent and each person entitled to indemnification
under Section 7(b) above shall have the same rights to contribution as the
Company. Any party entitled to contribution will, promptly after receipt of
notice of commencement of any action, suit or proceeding against such party for
which a claim for contribution may be made against the other party under this
Section 7(d), notify the party from whom contribution may be sought. However,
any delay or failure to so notify the party from whom contribution may be sought
shall not relieve that party from any obligation it may have for contribution if
the party from whom contribution may be sought is not materially prejudiced
thereby.

 

(e)                The indemnity and contribution agreements contained in this
Section 7 shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of any indemnified person.

 

8.                  Termination

 

This Agreement shall terminate if the Closing specified in Section 1(b) does not
take place on or before the eighth (8th) calendar day following the Termination
Date or as soon thereafter as the funds received from subscriptions have cleared
the banking system in the normal course of business. Either the Placement Agent
or the Company may terminate the Offering in its sole discretion at any time.
The Company shall promptly pay to the Placement Agent the amount of its
Reimbursable Expenses actually incurred (including fees and disbursements of
counsel) upon presentation of documentation demonstrating that such expenses
have actually been incurred if termination is based on any of the following: (i)
the Company terminates the Offering during the Offering Period for any reason
other than the Placement Agent’s breach of this Agreement; (ii) the Placement
Agent terminates the Offering during the Offering Period because (a) the Company
has not performed any material obligation under this Agreement related to the
Offering and the Company fails to immediately perform such obligation after
Placement Agent notifies the Company of such nonperformance, or any
representation or warranty under this Agreement is inaccurate in any material
respect, or (b) facts have come to the Placement Agent’s attention that cause
the Placement Agent to believe that the Transaction Documents contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances then existing,
not misleading, and the Company, upon notice from the Placement Agent, fails to
immediately amend or supplement the Transaction Documents pursuant to Section
4(f) in order to correct such untrue statement or state such omitted fact
provided that such untrue statement or omitted fact is not caused by a material
adverse change in the condition, financial or otherwise, of the Company. Upon
termination, all subscription documents and payment for the Units that have not
been closed upon shall be returned to the respective subscribers, without
interest or deduction.

 



 17 

 

 

9.                  Effect of Termination.

 

Termination of this Agreement shall be without liability of any party to the
other party except that the provisions of Section 5(c) (expenses); Section 7
(indemnification and contribution) and Section 10(c) (governing law,
jurisdiction and service of process) shall remain effective despite termination.

 

10.              Miscellaneous

 

(a)                Notices. All notices or other communications required or
permitted under this Agreement shall be in writing and shall be deemed given or
delivered: (i) when delivered personally; (ii) one business day following
deposit with a recognized overnight courier service, provided such deposit
occurs before the deadline imposed by that service for overnight delivery; (iii)
when transmitted, if sent by facsimile copy or electronic mail, provided
confirmation of receipt is received by sender and the notice is sent by an
additional method provided under this Agreement, in each case provided the
communication is addressed to the intended recipient thereof as set forth below:

 

If to Placement Agent, to:

 

National Securities Corporation
410 Park Avenue, 14th Floor
New York, NY 10022
Fax: (212) 380-2828
Tel: (212) 380-2819
Attention: Jonathan Rich
Email: jrich@nationalsecurities.com

 



 18 

 

 

with copies (which shall not constitute notice) to:

 

Duane Morris LLP

One Riverfront Plaza

1037 Raymond Blvd.

Suite 1800

Newark, NJ 07102-5429

Fax: (973) 556-1145

Tel: (973) 424-2011

Attention: David A. Sussman, Esq.
Email: dasussman@duanemorris.com

 

If to the Company to:

 

Mustang Bio, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Michael Weiss

Tel: (212) 554-4504

Email: msw@fortressbiotech.com

 

with copies (which shall not constitute notice) to:

 

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite #300

Raleigh, NC 27607

Fax: (919) 781-4865

Tel: (919) 865-1100

Attention: W. David Mannheim, Esq.

Email: dmannheim@wyrick.com

 

or to such other address of which written notice is given to the parties.

 

(b)               Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all which
shall be deemed to be one and the same instrument.

 

(c)                Governing Law; Jurisdiction. This Agreement shall be governed
by and construed in all respects under the laws of the State of New York,
without reference to its conflict of laws provisions. Any right to trial by jury
for any claim, action, proceeding or litigation arising out of this Agreement or
any of the matters contemplated in this Agreement is waived by the Company and
the Placement Agent. The parties hereby irrevocably and unconditionally submit
to the jurisdiction of the federal and state courts located in the State of New
York, for any dispute related to this Agreement or any of the matters
contemplated hereby, consent to service of process by registered or certified
mail return receipt requested or by any other manner provided by applicable law,
and waive any right to claim that any action, proceeding or litigation so
commenced has been commenced in an inconvenient forum.

 



 19 

 

 

(d)               Entire Agreement. This Agreement, together with the Exhibits
and Schedules and the other agreements referenced herein and therein, contain
the entire understanding between the parties and may not be modified or amended
except by a writing duly signed by the party against whom enforcement of the
modification or amendment is sought.

 

(e)                Independent Contractor; No Fiduciary Duties. The Placement
Agent’s engagement under this Agreement in connection with the Offering is as
independent contractor and not in any other capacity. The Company acknowledges
that it is solely responsible for making its own judgments in connection with
the Offering. No fiduciary, advisory or agency relationship between the
Placement Agent and the Company has been or will be created for any of the
transactions contemplated by this Agreement, irrespective of whether the
Placement Agent has advised or is currently advising the Company on related or
other matters. The Placement Agent shall have no obligation to the Company for
the transactions contemplated by this Agreement except the obligations expressly
set forth in this Agreement. The offering price of the Securities and the price
to be paid by the investors were established by the Company following
discussions and arms-length negotiations between the Placement Agent and the
Company. The Placement Agent has not provided any legal, accounting, regulatory
or tax advice to the Company for the transactions contemplated by this Agreement
and the Company has consulted its own legal, accounting, regulatory and tax
advisers to the extent it has deemed appropriate. Accordingly, for each
transaction contemplated by this Agreement and the process leading to the
transaction, the Company waives, to the fullest extent permitted by law, any
claims it may have against the Placement Agent for breach of fiduciary duty or
alleged breach of fiduciary duty and agrees that the Placement Agent shall have
no liability (whether direct or indirect, in contract, tort or otherwise) to the
Company for such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of the Company.

 

(f)                Severability. If any provision of this Agreement shall be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision of this Agreement.

 

(g)               Assignment. This Agreement shall be binding upon the Company,
the Placement Agent and their respective successors and assigns. Neither party
may assign or transfer its rights or obligations under this Agreement without
the prior written consent of the other party. Notwithstanding the foregoing,
this Agreement may be assigned to and assumed by any person or entity which
succeeds to all or substantially all or the business and assets of the Placement
Agent.

 

[Signature page follows.]

 

 20 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

  

  MUSTANG BIO, INC.           By: /s/ Michael S. Weiss     Name: Michael S.
Weiss     Title: President & CEO

 

 

  NATIONAL SECURITIES CORPORATION           By:   /s/ Jonathan C. Rich     Name:
Jonathan C. Rich     Title: EVP – Head of Investment Banking

 

 

[Signature Page to Placement Agent Agreement]

 

  



 

 

 

 

